Citation Nr: 0941693	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-39 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for residuals of left 
ankle fracture, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for residuals of 
an injury to the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and S.J.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for 
bilateral hearing loss and PTSD, and an increased rating for 
his left ankle and left elbow disabilities.

The issues of entitlement to service connection for PTSD and 
entitlement to an increased rating for residuals of injury to 
the left elbow are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of a hearing loss.

2.  The Veteran's bilateral hearing loss was initially 
documented many years after service, and there is no 
competent medical evidence linking it to service.

3.  The Veteran has no more than moderate limitation of 
motion of the left ankle.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may a sensorineural 
hearing loss be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule). 

In a July 2004 letter, issued prior to the rating decision on 
appeal, and in a January 2008 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The January 2008 letter also advised the 
Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  The case was last readjudicated in April 2009.

With respect to the increased rating claims, the July 2004 
and January 2008 letters advised the Veteran he could submit 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disabilities.  The January 2008 letter and a July 2008 letter 
also advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that the disability has on his employment.  
The notice also provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific" and need 
not include reference to impact on daily life).  The July 
2008 letter also included relevant rating criteria.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, Social Security Administration records, 
private and VA medical records, VA examination reports and 
hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
argument, including testimony at a hearing.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  The 
Veteran asserts that he sustained acoustic trauma during 
service as a heavy equipment operator, and that he also 
worked on the flight line. 

VA outpatient treatment records disclose that the Veteran was 
seen in the audiology clinic in April 2004.  He reported 
noise exposure during service.  Following audiometric 
testing, it was stated that he had mild "audiometric 
notching" at 3,000 Hertz in the right ear and that he had 
sensorineural involvement from 3,000 to 6,000 Hertz in the 
left ear.  The December 2007 VA examination noted hearing 
loss disability in accordance with 38 C.F.R. § 3.385.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service evidence.  The service 
treatment records are negative for complaints or findings 
indicative of a hearing loss disability.  The Veteran denied 
having a hearing loss at the time of the separation 
examination in February 1975.  An audiometric test revealed 
that the hearing threshold levels in decibels in the right 
ear were 10, 5, 5, 25 and 20, at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
15, 10, 10, 25 and 25.  

Personnel records indicate that from May 1971 to April 1974, 
the Veteran's duties included vehicle operator and 
dispatcher.  

On VA general medical examination in July 1975, no hearing 
loss was noted on clinical evaluation.  

As noted above, the Veteran was seen in a VA audiology clinic 
in April 2004.  At that time, he reported the onset of his 
hearing loss as being 15 years ago.  This is inconsistent 
with his hearing testimony in which he claimed to have failed 
a flight physical due to his hearing problems, and that he 
had been diagnosed with hearing loss in service.  

The Veteran was afforded an audiology examination by the VA 
in December 2007.  The examiner stated she reviewed the 
claims folder.  She noted that both the entrance and 
separation examinations revealed the Veteran had normal 
hearing in each ear.  She observed that testing at the VA in 
2004 and 2005 showed he had a notched high frequency hearing 
loss in each ear.  The Veteran reported noise exposure both 
during service and as a truck driver for 20 years after his 
discharge from service.  Following audiometric testing, the 
diagnosis was bilateral notched hearing loss in both ears.  
The examiner concluded that the Veteran's hearing loss was 
less likely than not caused by or the result of acoustic 
trauma in service.  She pointed out that the separation 
examination demonstrated the Veteran had normal hearing in 
both ears and that he had significant noise exposure 
following service.  

The Board acknowledges the Veteran's assertions that his 
bilateral hearing loss is the result of his military service, 
and that he is competent to give evidence about what he 
experienced in service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  He is not, however, competent to diagnose 
hearing loss or render an opinion as to the cause or etiology 
of hearing loss as such matter requires medical expertise 
which he is not shown to possess.  See Clyburn v. West, 12 
Vet. App. 296, 301 (1999).  With respect to any possible 
connection between the Veteran's bilateral hearing loss and 
his military service, the Board must rely on the relevant 
medical evidence to make a determination.  The only competent 
medical opinion found no such relationship.  

The Board acknowledges that the Veteran's representative 
argues that a comparison of the audiometric tests conducted 
on the entrance and separation examinations reflects that the 
Veteran's hearing acuity diminished in service.  The fact 
remains, however, that he did not have hearing loss 
disability in service and more importantly, the only 
competent medical opinion of record concluded that the 
Veteran's current hearing loss was not related to service.  
This opinion is of greater probative value than the Veteran's 
allegation regarding the onset of his hearing loss.  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  

	II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran is service connected for status post left ankle 
fracture under Diagnostic Code 5271.  

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  When the limitation of motion is 
moderate, a 10 percent evaluation will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Schedule for Rating Disabilities defines full range of 
motion of the ankle as zero to 20 degrees of dorsiflexion and 
zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 
4.71a, Plate II (2009).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  When 
examined by the VA in August 2004, there was diffuse swelling 
and tenderness in the lateral joint line.  Plantar flexion of 
the left ankle was to 15 degrees and dorsiflexion was to 30 
degrees.  The Board further notes that the December 2007 VA 
examination revealed that the Veteran reported flare-ups of 
left ankle pain.  He also had a history of giving way, 
instability, pain and stiffness.  

The evidence against the Veteran's claim consists of the 
findings on the VA examinations.  While, as noted above, some 
limitation of motion of the ankle was present on the August 
2004 VA examination, the Board points out that it cannot be 
characterized as severe.  In addition, the most recent VA 
examination of the joints, conducted in December 2007, showed 
only minimal limitation of motion, with dorsiflexion from 0 
to 20 degrees, and plantar flexion from 0 to 40 degrees.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for either knee 
disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
and DeLuca v. Brown, 8, Vet. App. 202 (1995).  However, both 
examiners noted there was no additional limitation of range 
of motion on repeated motion of the left ankle. Thus, even 
considering the Veteran's complaints of pain, the evidence 
does not reflect that motion is limited to a degree which 
warrants an evaluation greater than the 10 percent currently 
assigned.  Accordingly, the 10 percent rating currently 
assigned adequately addresses the subjective complaints and 
the objective findings regarding the Veteran's left ankle 
disability.  Deluca, 8 Vet. App. 202.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's left ankle.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

An increased rating for residuals of a fracture of the left 
ankle is denied.


REMAND

The Veteran is also claiming an increased rating for his 
service connected residuals of a left elbow injury.  Service 
treatment records reflect that the Veteran suffered from an 
avulsion type fracture to the left lateral epicondyle in 
service.  Following service, the Veteran was in a motor 
vehicle accident where he sustained another fracture to his 
left elbow and he underwent surgery with internal fixation at 
that time.  X-rays in 2004 revealed an old healed fracture of 
the distal humerus held in place with an obliquely oriented 
threaded screw inserted through the medial epicondyle.  
Deformity was also noted on the lateral epicondyle due to old 
healed fracture.  The 2004 x-ray also revealed multiple 
calcific fragments posterior to the olecranon process and 
inferior to the medial epicondyle which were thought to be 
old fracture fragments.  The radiologist also diagnosed mild 
degenerative change presumably post traumatic in the elbow 
joint.  

The December 2007 x-ray noted the Veteran's interarticular 
spaces are preserved and that there was no new bone pathology 
upon comparison with the 2004 x-ray. 

The Veteran's range of motion of the elbow does not rise to a 
compensable level based on range of motion testing on either 
the 2004 or the 2007 examinations under Diagnostic Codes 
5206, 5207, 5208, 5213, although some minimal limitation of 
motion was noted.  See 38 C.F.R. § 4.71a.  However, under 
Diagnostic Code 5010/5003 for evaluating arthritis 
established by X-ray findings, when the limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint affected by limitation of 
motion.  

It is not clear from the evidence whether the Veteran 
actually suffers from arthritis in the left elbow and if he 
does, whether that arthritis is related to the in-service 
avulsion type fracture of the left lateral epicondyle, or is 
related to the post-service fracture with surgical repair.  
Thus, remand for a new examination to resolve both questions 
is necessary.

The Veteran also asserts that service connection is warranted 
for PTSD.  During the hearing before the undersigned in 
August 2009, the Veteran testified that when he was stationed 
at McGuire Air Force Base, his primary duty was to take dead 
bodies that had arrived from Vietnam to the mortuary.  He 
claims he took truckloads of bodies every week.  He reports 
that he was in earthquakes in Japan and Hawaii.  He said that 
after one earthquake, he was banged up and had a cast on his 
left arm and left leg.  He added that he saw the street open 
up after another earthquake.  He asserted that the earthquake 
in Japan occurred around September 1972, and the ones in 
Hawaii in January or February 1973.  

The service treatment records show that the Veteran received 
treatment for an unrelated condition in September 1972 while 
stationed in Japan.  Personnel records reveal the Veteran was 
an apprentice vehicle operator when stationed at McGuire Air 
Force Base from November 1971 to April 1972.  His duties 
involved transporting personnel and cargo to various cities 
and states.  

The Board notes that while the Veteran has claimed that being 
in earthquakes constituted a stressor, he has not provided 
any details concerning the extent of the damage, whether he 
saw any casualties, etc.  There is also no confirmation in 
the record as to whether he was in an area that was struck by 
an earthquake.

With respect to the claim that the Veteran's duties included 
the transportation of caskets, while the record discloses 
that he was a vehicle operator, there is no evidence 
verifying his duties involved this task.  

In November 2005, a private psychologist indicated the 
Veteran had PTSD from his traumatic assignments in service, 
including being on hot spots on flight lines, transporting 
caskets and remains of soldiers, placing the remains in bags 
and the morgue, and serving on security police details and as 
an honor guard driver.  He stated that these were very 
emotional, traumatic experiences for the Veteran and led to 
severe substance abuse over a 25 year period.  The Veteran 
described experiencing several earthquakes in service.  He 
reported having constant nightmares of caskets and remains of 
soldiers.  Following a mental status evaluation, the Axis I 
diagnoses were major depression, recurrent, and alcohol 
abuse.  The Axis IV diagnosis was PTSD, due to traumatic 
military Vietnam experiences, that is, transporting caskets 
and remains of soldiers and details as an honor guard driver.  

The Board notes that the Veteran has not been afforded a VA 
psychiatric examination.  If a stressor is verified, a VA 
examination should be conducted to determine whether the 
stressor is sufficient and if so, whether it has resulted in 
PTSD. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).


Accordingly, this issue is REMANDED for the following action:

1.  Ask the Veteran to provide names and 
addresses of all medical care providers 
who treated him for his left elbow and/or 
PTSD since November 2007.  After securing 
any necessary release, the RO/AMC should 
obtain these records.  In addition, 
relevant treatment records dating since 
November 2007 from the Miami VA Medical 
Center should be obtained. 

2.  Schedule the Veteran for a VA joints 
examination to determine whether the 
Veteran suffers from arthritis in the 
left elbow.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary, 
including x-ray of the left elbow should 
be conducted and the results reported.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should specifically indicate whether the 
Veteran suffers from arthritis of the 
left elbow.  The examiner should also 
comment whether any arthritis in the left 
elbow is at least as likely as not (50 
percent probability or greater) related 
to the in-service avulsion type fracture 
of the left lateral epicondyle rather 
than the post service fracture of the 
distal humerus with screw inserted 
through the medial epicondyle.  The 
examiner should provide a rationale for 
his/her opinion. 

3.  The RO/AMC should contact the Veteran 
and request that he provide as much 
detail as possible concerning the 
earthquakes he was in.  This should 
include the unit to which he was 
assigned, whether his unit was involved 
in the clean-up or transportation of the 
injured, etc.  

4.  The RO/AMC should then contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) or other 
appropriate source and attempt to verify 
whether the Veteran was assigned to a 
unit that was involved in earthquakes in 
either Japan (September 1972) or Hawaii 
(January or February 1973).  If the 
search efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.

5.  The RO/AMC should attempt to 
ascertain through official sources 
whether the Veteran's duty as an 
apprentice vehicle operator at McGuire 
Air Force Base would have involved 
transporting caskets or remains.  

6.  If and only if a verified stressor is 
establish, then a VA psychiatric 
examination should be scheduled to 
determine whether the Veteran suffers 
from PTSD as a result of the verified 
stressor.  The claims file should be made 
available to and be reviewed by the 
examiner.  All tests deemed necessary 
should be conducted and the results 
reported.  The examiner should provide a 
rationale for any conclusions reached.

7.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


